               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ADRIANA RISSER,                                       CIVIL ACTION
        Plaintiff,

      v.                                             No. 18-4758

ANDREW SAUL,
        Defendant.

                                 MEMORANDUM

      Plaintiff petitioned this Court, pursuant to the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412, for an award of attorney fees in the amount of

$4,531.34. ECF No. 24. Plaintiff contends that because the Court remanded this

action to the Social Security Administration, Plaintiff is the "prevailing party," the

Commissioner's position in this litigation was without justification, and thus,

Plaintiff is entitled to attorney fees under the EAJA. Id. The Commissioner argues

that the Court should deny Plaintiffs petition for attorney fees contending that the

Commissioner's position in this case was substantially justified and thus, Plaintiff

is not entitled to attorney fees under the EAJA. ECF No. 25.

      The Court agrees with the Commissioner. Indeed, this Court acknowledged

in the Memorandum in support of its Order remanding the matter to the Social

Security Administration (ECF No. 22) that its decision "breaks from the emerging

consensus of federal district courts to address this issue." ECF No. 22 p. 5. Thus,

it would be illogical to conclude that the Commissioner's position in this litigation

                                          1
was not substantially justified. Accordingly, Plaintiffs Motion for Attorney Fees

(ECF No. 24) will be denied. An appropriate Order follows.




DATED:      l1~ ~ •     0)0 I~




                                         2
